860 F.2d 1080
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Charles H. MEYER, Jr., Defendant-Appellee.
No. 88-3295.
United States Court of Appeals, Sixth Circuit.
Oct. 21, 1988.

1
Before MERRITT and RYAN, Circuit Judges, and NICHOLAS J. WALINSKI, Senior District Judge.*

ORDER

2
Defendant, Charles H. Meyer, Jr., appeals the judgment of the district court granting summary judgment in favor of the plaintiff, United States of America.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In an action to recoup an unearned military selective reenlistment bonus brought by the United States, defendant Meyer failed to contradict in any manner the government's showing that it was entitled to summary judgment.  On appeal, Meyer makes four arguments.  These arguments were not raised in the district court, however, and are not now reviewable.   Chandler v. Jones, 813 F.2d 773, 777 (6th Cir.1987);  United States v. Baker, 807 F.2d 1315, 1321 (6th Cir.1987).


4
Upon review, we conclude that the district court did not err in granting summary judgment in favor of the United States.  Meyer improperly rested on his pleading and failed to contradict in any manner the showing made by the government.   Celotex Corp. v. Catrett, 477 U.S. 317, 321 (1982);  Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986);  Gregg v. Allen Bradley Co., 801 F.2d 859, 861 (6th Cir.1986).


5
Accordingly, the judgment of the district court is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Nicholas J. Walinski, Senior U.S. District Judge for the Northern District of Ohio, sitting by designation